UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            5/13/21
HAMIDEH SEDGHI,
                 Plaintiff,
                                                   20-CV-4592 (BCM)
          -against-
                                                   ORDER
SLADE INDUSTRIES, INC., et al.
                 Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today's telephonic status conference, it is

hereby ORDERED that:

      1. The parties may, if necessary, complete fact depositions after June 1, 2021, so long as
         the delay does not impact their expert discovery schedule.

      2. Summary judgment motions (or, at the parties' option, pre-motion conference letters
         with respect to summary judgment) shall be filed no later than 30 days after the close
         of discovery.

      3. If neither side intends to move for summary judgment, the parties' proposed joint
         pretrial order shall be filed no later than 30 days after the close of discovery. If there
         are summary judgment motions, the joint pretrial order shall be filed no later than 30
         days after the decision on the motion(s).

      4. The June 14, 2021 status conference, at 10:00 a.m., will remain on the Court's
         calendar as previously scheduled. In advance of the conference, the parties shall
         submit a joint status letter no later than June 10, 2021, updating the Court on the
         progress of discovery.

Dated: New York, New York
       May 13, 2021
                                            SO ORDERED.


                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
